Shaw, C. J.
1. The St. of 1857, c. 287, being future in its operation, was to govern all proceedings from the time it came into operation on the 30th of May 1857.
2. The adjudication of the common convenience and necessity not having taken place till August, the county commissioners were bound by that law to take the question into con sideration in deciding whether the highway should go over or under, and which; and if in their judgment- the necessity was so urgent for the highway, as to require a road at grade with its risks and dangers, they were bound specially so to adjudicate.
3. By this act special notice is to be given to the railroad company when a highway prayed for is to cross a railroad. Therefore the proceedings in this case are defective, because the county commissioners, before proceeding to locate the road, did not give notice to the petitioners.
Writ of certiorari granted.